PER CURIAM:
I
El Procurador General de Puerto Rico presentó una querella contra el Ledo. Juan Rosa Marcano el 25 de no-viembre de 1998. La querella contenía dos (2) cargos contra el querellado en su capacidad de notario. La escritura en cuestión es la Escritura de Compraventa Núm. 102 (en adelante Escritura 102) suscrita por el querellado. Los car-gos aludían a los siguientes hechos:
(1) El Ledo. Juan Rosa Marcano no se cercioró de la identidad de los comparecientes, permitiendo que otra persona compareciera por la Sra. María Mercedes Soto Reyes para falsificar su firma e iniciales.
(2) El Ledo. Juan Rosa Marcano no cumplió con el re-quisito de unidad de acto al comparecer testigos instrumentales.
Posteriormente, el 22 de julio de 1999 el Procurador General presentó ante este Tribunal una Solicitud para Reti-rar Querella. En síntesis, expresó que no existía prueba de *615que hubiera propósito o interés del querellado en cometer fraude. El querellado conocía personalmente a todos los otorgantes que comparecieron a la escritura, sólo que creyó que María Soto Reyes estaba presente cuando en realidad había comparecido su hermana, aprovechando su parecido extraordinario con aquélla. Aportaron al error del quere-llado el hecho de haber transcurrido cerca de veinte (20) años sin ver a Soto Reyes y las afirmaciones de los demás otorgantes que la presentaron como esposa y nuera, res-pectivamente, de los otorgantes. Por ende, el conocimiento personal de los comparecientes —del cual dio fe el quere-llado— lo hizo ajustado a la ley y jurisprudencia notarial vigente en ese momento.
Luego de examinar cuidadosamente la solicitud del Pro-curador General, la denegamos en esa etapa de los proce-dimientos, ya que se había designado un Comisionado Especial que debía seguir el procedimiento acostumbrado de vista evidenciaría.
El 16 de diciembre de 1999, el Comisionado Especial emitió su informe en el cual expresó que, a la luz de la totalidad de la evidencia, no se debía procesar al querellado. Estimó que no existía prueba de falta ética o incumplimiento con la Ley Notarial de Puerto Rico, con excepción de la falta de expresión de unidad de acto reque-rida cuando comparecen testigos instrumentales.
Finalmente, el caso quedó sometido en los méritos ante nuestra consideración el 9 de febrero de 2000. Procedemos a resolver.
I
 La escritura en controversia se otorgó el 24 de oc-tubre de 1983 por lo que es de aplicación la antigua Ley Notarial de 1956, Ley Núm. 99 de 27 de junio de 1956 (4 L.P.R.A. ant. sec. 1001 et seq.) (en adelante Ley Notarial de 1956). Sobre la dación de fe de conocimiento, la Sec. 16 de *616dicha ley disponía (en adelante Sec. 16), en lo pertinente, que:
Los notarios darán fe en los instrumentos públicos de que conocen a las partes, o de que se han asegurado de su conoci-miento por el dicho de testigos. ... En casos graves y extraordi-narios en que no sea posible consignar por completo estas cir-cunstancias, expresarán cuanto sobre ello les conste de su propia ciencia y manifiesten los testigos. (Enfasis suplido.) 4 L.P.R.A. ant. see. 1016.
En In re Olmo Olmo, 113 D.P.R. 441 (1982), y en In re Cando Sifre, 106 D.P.R. 386 (1977), interpretamos el al-cance de dicho artículo. A pesar que estos casos también tratan de personas que fueron suplantados por personas que no eran quienes decían ser en el acto notarial, se dis-tinguen del de autos en que el licenciado Rosa Marcano sí conocía personalmente a todos los otorgantes que compare-cieron a la escritura desde hace mucho tiempo. El quere-llado creyó que María Mercedes Soto Reyes estaba pre-sente pero en realidad era su hermana, quien tenía una similitud física apreciable con Soto Reyes. El hecho de que los comparecientes afirmaran y actuaran como si efectiva-mente la hermana era la propia Soto Reyes, aportó a esta creencia errónea del querellado.
Según se desprende de los hechos antes narrados, el li-cenciado Rosa Marcano conocía personalmente a la que su-puestamente debía comparecer, sin embargo creyó de buena fe que la que físicamente se presentó a la escritura era la que alegaba ser. El citado Art. 16 exigía que el nota-rio diera fe en los instrumentos públicos de que conoce a las partes. Así hizo el querellado, y las circunstancias no de-mostraban ser graves o extraordinarias para la dación de fe de conocimiento según estas circunstancias exigen.
Hemos expresado reiteradamente que aunque no se pruebe la comisión de fraude, no es impedimento para que ejerzamos nuestra función disciplinaria. Sin embargo, nos encontramos ante una situación, que si bien se declaró *617nula la escritura objeto de controversia, de ésta no se des-prende que el querellado haya violado alguna disposición ética o notarial en su dación de fe de conocimiento de los comparecientes.
La evidencia, según interpretada por el Comisionado y por el Procurador General, demostró que el querellado fue engañado por los comparecientes en cuanto a la identidad de la otorgante que sustituyó a Soto Reyes.(1) Por consi-guiente, el conocimiento personal de los comparecientes, del cual dio fe el licenciado Rosa Marcano, lo hizo conforme a la ley y jurisprudencia notarial vigente al momento del otorgamiento.
Por lo antes expuesto, determinamos que la primera falta imputada no se cometió. Veamos ahora el análisis de la segunda falta.
III
A la Escritura 102 compareció doña Migdalia Ortiz, como testigo instrumental, a nombre de la compareciente doña Antonia Rodríguez.(2) La Ley Notarial de 1956 exigía la unidad de acto cuando a la escritura comparecieran testigos instrumentales. Es decir, tanto el notario como los otorgantes y los testigos debían presenciar el acto de firmas de aquellos legalmente llamados a esto. In re López de Victoria Brás, 135 D.P.R. 688, 696 (1994).(3)
La Sec. 15 de la Ley Notarial de 1956 disponía que “ ‘[l]a presencia de los testigos se requiere para la lectura, con-*618sentimiento y firma, que tendrán lugar en un solo acto’ (Énfasis suplido.) Reyes v. Torres, 65 D.P.R. 821, 824 (1946). La escritura requería unidad de acto al permitirse la presencia y participación de testigos instrumentales. Sucn. Santos v. Registrador, 108 D.P.R. 831, 841 (1979).(4)
En el párrafo seis (6) de la Escritura 102 sólo se señala que
[c]omparece como testigo instrumental, doña Migdalia Ortiz, mayor de edad, casada y vecina de Las Piedras, Puerto Rico, a nombre y ruego de la compareciente, doña Antonia Rodríguez, quien estampa sus huellas digitales en todos y cada uno de los folios de [e]ste documento y la testigo sus iniciales en los mismos. REPITO LA FE.
Ni del párrafo anterior, ni de algún otro párrafo en la Escritura 102, surge la solemnidad de la unidad de acto requerida en estos casos. Por consiguiente, la segunda vio-lación de la Ley Notarial de 1956 imputada al querellado fue cometida.
IV
Por todo lo expuesto, resolvemos que el licenciado Rosa Marcano infringió el aludido Art. 16 de la Ley Notarial de 1956. Tomando en consideración el hecho de que la actua-ción del querellado no perjudicó a persona alguna —ya que la comparecencia engañosa de los otorgantes fue la que provocó la nulidad de la escritura— y que su récord profe-sional como notario refleja dos (2) apercibimientos de este Tribunal sobre cumplir estrictamente con la Ley Notarial de 1987 por el querellado haber dejado al descubierto su fianza notarial, estimamos prudente limitar la sanción a *619una amonestación. (5) Le apercibimos que en el futuro de-berá ceñirse estrictamente a las disposiciones de la Ley Notarial de Puerto Rico que esté vigente al momento de otorgar una escritura.

Se dictará la correspondiente sentencia.

El Juez Asociado Señor Rebollo López disintió por en-tender que resulta procedente decretar la suspensión del querellado —del ejercicio del notariado— por un término de tres (3) meses. El Juez Asociado Señor Negrón García se unió a las expresiones del Juez Asociado Señor Rebollo López.

 Véase Sucn. Santos v. Registrador, 108 D.P.R. 831, 840 (1979).


 Doña Antonia Rodríguez estampó sus huellas digitales en todos los folios del documento y la testigo los inició, según consta en el párrafo 6, folio 407, de la Escritura 102.


 La Sec. 14 de la Ley Notarial de 1956, Ley Núm. 99 de 27 de junio de 1956 (4 L.P.R.A. ant. see. 1014), establecía el procedimiento en aquellos casos en que uno de los otorgantes no supiera o pudiera firmar. En la Escritura 102, el querellado no hace mención, como lo exige la Sec. 14, de si la compareciente Antonia Rodríguez no podía o no sabía firmar, pero utilizó una testigo instrumental y la compareciente fijó sus huellas digitales en los folios del documento. Al no hacer esta mención, el querellado incumplió con la citada Sec. 14 de la Ley Notarial de 1956.


 Sobre la seriedad con que el Tribunal toma el fiel cumplimiento de la unidad de acto, véanse: In re López Toro, 146 D.P.R. 756 (1998); In re Belén Trujillo, 128 D.P.R. 949 (1991).


 Del expediente personal del querellado surge que el primer apercibimiento, hecho el 18 de agosto de 1992, fue de suspensión automática de la notarla si no cumplía con el pago de la fianza notarial. El segundo apercibimiento por la misma razón, pero en distinta ocasión, es de 2 de junio de 1998. Cada uno de estos aperci-bimientos los complementa otro ordenando al querellado a que en el futuro deberá cumplir estrictamente con la Ley Notarial de 1987 (1ro de septiembre de 1992 y 24 de junio de 1998).